Citation Nr: 1434829	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
	
1. Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome, and entitlement to an evaluation in excess of 30 percent on and after March 6, 2012.
 
2. Entitlement to an initial compensable evaluation for erectile dysfunction.

3. Entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974, and from December 1990 to May 1991. The Veteran has also had service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2005 and September 2006 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  These issues was remanded for further development in October 2011, and now return before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement dated in February 2013, the Veteran expressed concerned that the AOJ had not obtained copies of VA treatment records even though he had completed release forms.  He appeared to suggest that he had been told by physicians or other employees at these VA facilities that the AOJ had never requested his records.

The Board notes, however, that VA treatment records were associated with his paper and electronic record on several occasions in 2012 and 2013.  Some of the confusion may stem from the fact that VA treatment records are obtained by the AOJ using the CAPRI (Compensation and Pension Records Interchange) electronic system, and not through the same type of written request letters that are sent to private healthcare providers.

In any event, the Board also notes that the Veteran has recently submitted treatment records from private health care providers, and it is unclear whether all relevant records from those providers have been associated with the claims file.  Therefore, regretfully, the Board finds that a further remand is warranted in this case.  While this case is in remand status, the Board also finds that the AOJ should ensure that all relevant VA records have also been associated with the claims file.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail; however, given his expressed concern that all of this records may not be associated with the claims file, it is necessary to ensure that the Veteran receives all consideration due him under the law.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for a gastrointestinal or genitourinary disorder, or any other disorder he claims as secondary to an undiagnosed illness.  After obtaining any required releases, please associate all relevant records with the Veteran's claims file that have not already been obtained, to include any further relevant private records from Methodist Medical Center or Methodist Rehabilitation Center, in Tennessee.  The Veteran should be asked to clarify all VA healthcare facilities from which he has received treatment, and the time periods during which such treatment was received, and the RO should ensure that all relevant VA records identified by the Veteran have been associated with the claims file.  If any records are shown to be unavailable, this must be noted and explained in the file.

2.  Upon completion of the above requested development, and any other development deemed necessary by the AOJ, the AOJ should readjudicate the issues currently on appeal with consideration of all relevant evidence received since the last Supplemental Statement of the Case.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



